IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00267-CR

ROBERT THOMAS BRUCE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 52nd District Court
                               Coryell County, Texas
                              Trial Court No. 15-23163


                                         ORDER

       Appellant’s third motion for extension of time, filed on May 30, 2017, is denied.

Appellant’s brief is due July 5, 2017.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed June 14, 2017